Case 18-81127-TLS          Doc 168     Filed 01/18/19 Entered 01/18/19 10:05:26                   Desc Main
                                      Document     Page 1 of 11


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                           )       Case No. BK 18-81127-TLS
                                                           )
EAT FIT GO HEALTHY FOODS, LLC et al.1                      )       Chapter 11
                                                           )
                                 Debtors.                  )

    AMENDED ORDER GRANTING MOTION FOR ORDER APPROVING BIDDING
                          PROCEDURES


This matter comes before the Court on the Debtors' Motion for Order Approving Bidding
Procedures (Doc. 143) (the "Motion"). This Court does hereby find as follows:

    A. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334, and this
       is a core proceeding pursuant to 28 U.S.C. §157(b)(2).

    B. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

    C. Each Debtor remains in possession of its assets and continues to operate as debtor-in-
       possession in accordance with 11 U.S.C. §§ 1107 and 1108.

    D. No Trustee or Official Committee of Unsecured Creditors has been appointed in this case.

    E. Due and proper notice of the Motion was given and no other notice thereof is required.
       (Doc Nos. 149,150.) No timely objections to the Motion have been filed in this Court.

    F. This Amended Order amends and replaces the order approving the Motion, which was
       entered on January 14, 2019 (Doc. 158).

Based on the foregoing Findings of Fact and Conclusions of Law,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

    1. The Motion is GRANTED and the relief requested in the Motion is approved.

    2. Movant is responsible for giving notice to parties in interest as required by rule or statute.

    3. The Bidding Procedures, as amended by this Order, are approved as follows:



1
 The Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City Kitchen, LLC, Eat Fit
Go Georgia Kitchen, LLC, Eat FIt Go Arizona Kitchen, LLC, Eat Fit Go Healthy Foods - Des Moines, LLC, Eat Fit
Go Healthy Foods - Kansas City, LLC, EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha,
LLC, and Eat Fit Go Healthy Foods - Minnesota, LLC.

                                               Page 1 of 11
150240887.2
Case 18-81127-TLS         Doc 168     Filed 01/18/19 Entered 01/18/19 10:05:26             Desc Main
                                     Document     Page 2 of 11


     AUCTION AND BIDDING PROCEDURES

   I.    Assets to be Sold

              A. All assets of Debtors are being offered for sale ("Assets"), including:

                      i. all assets identified in the Debtors' bankruptcy schedules;

                     ii. all inventory, whether finished, work in process or raw materials;

                    iii. all intellectual property rights;

                    iv. all contractual or leasehold rights to be assume and assigned by Debtors;
                        and

                     v. all assets acquired by the Debtors after the filing of this bankruptcy case.

              B. Provided however, that Debtors, unless otherwise agreed to in writing, will not be
                 offering for sale their cash, accounts receivable, causes of action possessed or
                 owned by Debtors (including any recoveries related thereto), causes of action
                 existing under the bankruptcy code, including Title 5 thereof (including any
                 recoveries related thereto); and any assets that have been sold by Debtors during
                 the pendency of these bankruptcy cases.

  II.    Bidding Procedures

              A. Set forth below are the bidding procedures (the "Bidding Procedures") to be
                 employed with respect to the sale of the Assets to the Successful Bidder (as defined
                 below), which are designed to facilitate a full and fair process (the "Bidding
                 Process") and maximize the value of the Assets for the benefit of Debtors; creditors,
                 interest holders and bankruptcy estates.

 III.    Preliminarily Qualified Bidders

              A. Unless otherwise ordered by the Bankruptcy Court, for cause shown, or as
                 otherwise determined by Debtor, in consultation with Access Bank (also referred
                 to as “Lender” or “the Lender”), in order to participate in the Bidding Process, each
                 interested person or entity (a "Potential Bidder") must deliver (unless previously
                 delivered) to Debtor and Peak Franchise Capital, LLC ("Peak"):

                      i. An executed confidentiality agreement in a form acceptable to Debtors;

                     ii. Such form of financial disclosure and credit-quality support or enhancement
                         acceptable to Debtors and their Lender; and




                                              Page 2 of 11
150240887.2
Case 18-81127-TLS         Doc 168     Filed 01/18/19 Entered 01/18/19 10:05:26              Desc Main
                                     Document     Page 3 of 11


                    iii. A preliminary (non-binding) proposal regarding: (a) the purchase price; (b)
                         specific assets and contractual or leasehold rights to be purchased or
                         assigned; (c) any liabilities to be assumed; (d) any assets, liabilities and/or
                         equity interests expected to be specifically excluded; (e) the structure and
                         financing of the transaction (including, but not limited to, the source of
                         financing for the purchase price).

              B. The information delivered to Debtors by any Potential Bidder shall be shared with
                 the Lender.

              C. A Potential Bidder that delivers the documents described in subparagraph (A)
                 above and whose financial information demonstrates the financial capability of the
                 Potential Bidder to consummate the sale, and that Debtors (in consultation with
                 their Lender) determines is likely (based on availability of financing, experience
                 and other considerations) to be able to consummate the sale within an acceptable
                 time frame shall be deemed a "Preliminarily Qualified Bidder." Notwithstanding
                 anything herein, Access Bank shall be deemed a Preliminarily Qualified Bidder and
                 a Qualified Bidder (as defined below) for purposes of any credit bid it may choose
                 to make at any auction hereunder.

              D. As promptly as practicable after a Potential Bidder delivers all of the materials
                 required by subparagraph (A), Debtors shall determine (in consultation with their
                 Lender) and shall notify the Potential Bidder in writing, whether the Potential
                 Bidder is a Preliminarily Qualified Bidder.

 IV.     Due Diligence

              A. Until the Bid Deadline (as defined below), Debtors shall afford each Preliminarily
                 Qualified Bidder due diligence access to the Assets and Debtors' business. Due
                 diligence access may include management presentations as may be scheduled by
                 Debtors, access to data rooms, on-site inspections and such other matters that a
                 Preliminarily Qualified Bidder may reasonably request. Requests for due diligence
                 materials/inspections must be directed to the Peak team members identified below
                 and Peak may, in their discretion, coordinate due diligence efforts such that
                 multiple Preliminarily Qualified Bidders have simultaneous access to due diligence
                 materials and/or simultaneous attendance at management presentations or site
                 inspections. Neither Debtors nor any of their affiliates (or any of their respective
                 representatives) shall be obligated to furnish any information relating to the Assets
                 and Debtors' business to any Person other than to Preliminarily Qualified Bidders
                 who make an acceptable preliminary proposal, but shall not withhold it from Lender
                 if requested.

 V.      Designation of Stalking Horse Bidder

              A. Debtors may, but are not required to, with the input of the Lender, select a stalking
                 horse bidder from the Preliminary Qualified Bidders (a "Stalking Horse Bidder")


                                             Page 3 of 11
150240887.2
Case 18-81127-TLS          Doc 168    Filed 01/18/19 Entered 01/18/19 10:05:26               Desc Main
                                     Document     Page 4 of 11


                 for the purpose of establishing a minimum acceptable bid for the Assets with which
                 to begin the bidding at the Auction (as defined below).

              B. The Debtors will file a notice of its selection of a Stalking Horse Bidder on or before
                 February 1, 2019.

 VI.     Stalking Horse Bid Deadline

        A Preliminarily Qualified Bidder that desires to be selected as a Stalking Horse Bidder
shall deliver written and electronic copies of their bid and supporting information to Peak:

 Mike Elliott                                           David Bagley
 Email: mike.elliott@peakfranchisecapital.com           Email:
 Tel. No. 972-982-2292                                  david.bagley@peakfranchisecapital.com
 4100 Spring Valley Rd                                  Tel No. 630-248-4145
 Suite 535                                              4100 Spring Valley Rd
 Dallas, TX 75244                                       Suite 535
                                                        Dallas, TX 75244

With Copies To:

 Paul M. Hoffmann                                     Brock Huber
 Email: paul.hoffmann@stinson.com                     CEO
 Nicholas J. Zluticky                                 Eat Fit Go
 Email: nicholas.zluticky@stinson.com                 8877 South 137th Circle
 Stinson Leonard Street, LLP                          Omaha, NE 68138
 1201 Walnut Street, Suite 2900                       brock.hubert@eatfitgo.com
 Kansas City, MO 64106
 Phone: 816.842.8600
 Fax: 816.691.3495


So as to be received not later than 12:00 p.m. (Central Standard Time) on January 25, 2019 (the
"Stalking Horse Bid Deadline"). Only those Preliminarily Qualified Bidders who submit timely
written bids on or before the Stalking Horse Bid Deadline will be entitled to be selected as a
Stalking Horse Bidder. Debtors shall, upon receipt of a bid, send copies of such bid to the Lender
by electronic mail to the respective representatives of the Lender, as designated in writing by the
Lender to Debtors.

Notwithstanding anything in this Order to the contrary, any Preliminary Qualified Bidder who
submits all of the Required Bid Materials submits a bid prior to the Stalking Horse Bid Deadline,
whether or not such Preliminary Qualified Bidder is selected as the Stalking Horse Bidder, shall
automatically be deemed a Qualified Bidder and shall be eligible to bid at the Auction.




                                              Page 4 of 11
150240887.2
Case 18-81127-TLS        Doc 168     Filed 01/18/19 Entered 01/18/19 10:05:26              Desc Main
                                    Document     Page 5 of 11


VII.      Bid Deadline

         A Preliminarily Qualified Bidder that desires to make bid at the Auction shall deliver
 written and electronic copies of their bid and supporting information to Peak:

  Mike Elliott                                        David Bagley
  Email: mike.elliott@peakfranchisecapital.com        Email:
  Tel. No. 972-982-2292                               david.bagley@peakfranchisecapital.com
  4100 Spring Valley Rd                               Tel No. 630-248-4145
  Suite 535                                           4100 Spring Valley Rd
  Dallas, TX 75244                                    Suite 535
                                                      Dallas, TX 75244

 With Copies To:

  Paul M. Hoffmann                                   Brock Huber
  Email: paul.hoffmann@stinson.com                   CEO
  Nicholas J. Zluticky                               Eat Fit Go
  Email: nicholas.zluticky@stinson.com               8877 South 137th Circle
  Stinson Leonard Street, LLP                        Omaha, NE 68138
  1201 Walnut Street, Suite 2900                     brock.hubert@eatfitgo.com
  Kansas City, MO 64106
  Phone: 816.842.8600
  Fax: 816.691.3495


 So as to be received not later than 12:00 p.m. (Central Standard Time) on February 12, 2019 (the
 "Bid Deadline"). Only those Preliminarily Qualified Bidders who submit timely written bids on
 or before the Bid Deadline will be entitled to bid at the Auction. Debtors shall, upon receipt of a
 bid, send copies of such bid to the Lender by electronic mail to the respective representatives of
 the Lender, as designated in writing by the Lender to Debtors.

VIII.     Bid Requirements

               A. All bids must be received by the Bid Deadline and include the following
                  information and documents (the "Required Bid Materials"):

                     i. A letter stating: (a) that the Preliminarily Qualified Bidder offers to
                        purchase the Assets and the purchase price proposed to be paid by the
                        Preliminarily Qualified Bidder for the Assets (subject to paragraph (ii)
                        below); (b) that such bidder is prepared to enter into a legally binding
                        purchase agreement; (c) that the bidder's offer is irrevocable until the Assets
                        on which the Preliminarily Qualified Bidder is submitting a bid have been
                        sold pursuant to the closing of the sale or sales approved by the Bankruptcy
                        Court, unless such Preliminarily Qualified Bidder is deemed to have
                        submitted the Successful Bid or the Back-up Bid (each as defined below) in
                        accordance with these procedures, in which case such bidder's offer is
                                             Page 5 of 11
 150240887.2
Case 18-81127-TLS    Doc 168     Filed 01/18/19 Entered 01/18/19 10:05:26              Desc Main
                                Document     Page 6 of 11


                    irrevocable until two (2) business days after the closing of the Sale; (d) that
                    such bid is unconditional (except as set forth in the Marked Agreement) and
                    is not subject to any due diligence or financing contingency; and (e) setting
                    forth any anticipated regulatory approvals required to close the transaction,
                    the anticipated time frame and any anticipated impediments for obtaining
                    such approvals;

               ii. In the event Debtors enter into a purchase agreement with a Stalking Horse
                   Bidder, the purchase price submitted by any Preliminarily Qualified Bidder
                   must be equal to or greater than the sum of: (a) the purchase price set forth
                   in such purchase agreement; and (b) a minimum overbid amount of not less
                   than $25,000.00;

              iii. In the event a Stalking Horse Bidder is designated for the Assets, a duly
                   executed copy of an asset purchase agreement substantially in the form of
                   that agreed to with the Stalking Horse Bidder and a redline of the
                   Preliminarily Qualified Bidder's proposed purchase agreement over that of
                   the purchase agreement with the Stalking Horse Bidder (a "Marked
                   Agreement"). If no Stalking Horse Bidder is designated for the Assets, a
                   duly executed copy of an asset purchase agreement. Preliminarily Qualified
                   Bidders must provide a commitment to close as soon as reasonably
                   practicable following the entry of the order approving the Sale and shall
                   provide that the proceeds of the Sale, to the extent of the Lender's secured
                   indebtedness (principal balance, accrued interest, late charges and attorney
                   fees) shall be paid directly to the Lender and any remaining proceeds shall
                   be paid to Debtors;

              iv. A deposit (a "Deposit") in the amount equal to 15% of the proposed
                  purchase price in immediately available funds payable to Debtors, which
                  shall be placed in a segregated account of Debtors, not subject to the claims,
                  liens, security interests or encumbrances of any party, except as specified
                  herein. Deposits shall be returned to all Qualified Bidders (as defined
                  below) other than the Successful Bidder(s) and the Back-up Bidder(s)
                  within three (3) business days after entry of the order approving the Sale. If
                  the sale of the Assets to the Successful Bidder closes, the Successful
                  Bidder's Deposit shall be applied to the purchase price at closing in
                  accordance with the purchase agreement between Debtors and such
                  Successful Bidder, and, within three (3) business days after the closing of
                  the Sale to the Successful Bidder, the Back-up Bidder's Deposit shall be
                  returned to it. If a Successful Bidder fails to consummate an approved Sale
                  because of a breach or failure to perform on the part of such Successful
                  Bidder and Debtors is not then in material breach of the purchase agreement,
                  Debtors will not have any obligation to return the Deposit deposited by such
                  Successful Bidder and such Deposits irrevocably will become the property
                  of Debtors and shall not be credited against the purchase price of the
                  subsequent buyer (in addition to Debtors reserving all other rights and
                  remedies against the Successful Bidder). In such instance, the Back-up
                                         Page 6 of 11
150240887.2
Case 18-81127-TLS          Doc 168     Filed 01/18/19 Entered 01/18/19 10:05:26               Desc Main
                                      Document     Page 7 of 11


                         Bidder's deposit shall be applied to the purchase price at closing of the Sale
                         with the Back-up Bidder;

                     v. Written evidence of its available cash or a commitment for financing or
                        other evidence of proposed purchaser's ability to consummate the proposed
                        transaction;

                     vi. A copy of a board resolution or similar document demonstrating authority
                         to make such non-revocable bid, to execute the purchase agreement and to
                         close a purchase of the Assets; and

                    vii. Full disclosure of the identity of each entity that will be bidding for the
                         Assets or otherwise participating with such Bid, and the complete terms of
                         any such participation.

                   viii. Any other items that Debtors or Peak may reasonably request.

              B. A timely bid received from a Preliminarily Qualified Bidder that includes all of the
                 Required Bid Materials is a "Qualified Bid" and such bidder is, as is the Lender, a
                 "Qualified Bidder". All Required Bid Materials received by Debtors shall be shared
                 with Lender. ANY BIDDER THAT FAILS TO COMPLY WITH THESE
                 REQUIREMENTS, EXCEPT AS OTHERWISE PERMITTED BY THESE
                 PROCEDURES, MAY NOT BE CONSIDERED A QUALIFIED BIDDER.

              C. Debtors reserves the right, in consultation with Lender, to determine the value of
                 any Qualified Bid (either by itself or in connection with one or more other Qualified
                 Bids or Debtors; other restructuring alternatives), and which Qualified Bid
                 constitutes the highest or best offer.

 IX.     Right to Credit Bid

              A. The Lender may make one or more credit bids for some or all of the Assets securing
                 their claims to the fullest extent permitted by §363(k). The Lender shall be
                 permitted to credit bid all or a portion of its respective debt as part of its respective
                 or collective bid at or prior to the Auction (defined below), subject to §363(k) of
                 the Bankruptcy Code, and shall not be required to post a Deposit in any case. A
                 credit bid by the Lender (as to any portion(s) of the Assets or all of the Assets) and
                 all higher credit bids made by the Lender during the Auction shall be deemed in all
                 respects equal in value, and in its economic effect on Debtors' estates, to an all-cash
                 bid in an amount equal to the face value of such credit bid on a dollar-for-dollar
                 basis. Provided however that the total accepted credit bid or bids of the Lender can
                 never exceed the amount Lender is owed, plus any recoverable fees as of the auction
                 date and any assessments of costs and expenses under 11 U.S.C §506(c).

              B. Subject to §363(k) of the Bankruptcy Code, the Lender may credit bid
                 notwithstanding that a final order allowing such Lender's claims against Debtors
                 may not be entered prior to the Auction.

                                               Page 7 of 11
150240887.2
Case 18-81127-TLS          Doc 168    Filed 01/18/19 Entered 01/18/19 10:05:26              Desc Main
                                     Document     Page 8 of 11


              C. Other than as set forth in this section, notwithstanding anything contained in the
                 Bidding Procedures to the contrary, nothing herein will in any way impair, alter or
                 otherwise affect the right of the Lender to "credit bid" pursuant to §363(k) of the
                 Bankruptcy Code.

 X.      "As Is, Where Is"

              A. The sale of the Assets shall be on an "as is, where is" basis and without
                 representations or warranties of any kind, nature, or description by Debtors, their
                 agents or their estates. By submitting a bid, each Preliminarily Qualified Bidder
                 shall be deemed to acknowledge and represent that it has had an opportunity to
                 conduct any and all due diligence regarding the Assets prior to making its offer,
                 that it has relied solely upon its own independent review, investigation and/or
                 inspection of any documents and/or the Assets in making its bid, and that it did not
                 rely upon any written or oral statements, representations, promises, warranties or
                 guaranties whatsoever, whether express, implied, by operation of law or otherwise,
                 regarding the Assets, or the completeness of any information provided in
                 connection therewith or the Auction, except as expressly stated in these Bidding
                 Procedures or as set forth in the purchase agreement of the Successful Bidder
                 (defined below).

 XI.     Free and Clear of Any and All Interests

              A. Except as otherwise provided in the Successful Bidder's purchase agreement, all of
                 Debtors' right, title and interest in and to the Assets subject thereto shall be sold
                 free and clear of any pledges, liens, security interests, encumbrances, claims,
                 charges, options and interests thereon (collectively, the "Interests") to the maximum
                 extent permitted by §363 of the Bankruptcy Code, with such Interests to attach to
                 the net proceeds of the sale of the Assets with the same validity and priority as such
                 Interests applied against the Assets, which proceeds shall be paid directly to the
                 Lender, to the extent of the Lender's secured indebtedness (principal balance,
                 accrued interest, late charges and attorney fees), and any remaining proceeds shall
                 be paid to the Debtor.

XII.     The Auction and Auction Procedures

              A. Unless the Lender is the only Qualified Bidder, an auction (the "Auction") shall be
                 conducted at a time and place to be identified and beginning at 10:00 a.m. (Central
                 Standard Time) on February 15, 2019, or such other place and time as Debtors shall
                 notify all Qualified Bidders who have submitted Qualified Bids and expressed their
                 intent to participate in the Auction, as set forth above.

              B. Only Debtors and their respective advisors, the Lender, Qualified Bidders who have
                 submitted Qualified Bids and their respective advisors, and the United States trustee
                 or his/her representatives will be entitled to attend, participate and be heard at the
                 Auction, and only Qualified Bidders will be entitled to make any subsequent
                 overbids at the Auction. Each Qualifying Bidder will be required to confirm that it

                                              Page 8 of 11
150240887.2
Case 18-81127-TLS           Doc 168    Filed 01/18/19 Entered 01/18/19 10:05:26               Desc Main
                                      Document     Page 9 of 11


                  has not engaged in any collusion with respect to the bidding or the Sale. The
                  Auction may, in Debtors' discretion, include individual negotiations with the
                  Qualified Bidders and/or open bidding in the presence of all other Qualified
                  Bidders.

               C. Debtors may, upon consultation with the Lender, permit a Qualified Bidder to bid
                  by telephone, in person or any combination thereof, provided that at least one
                  representative of the Qualified Bidder is present at the Auction in person.

               D. At the Auction, bidding will begin at the purchase price stated in the highest or
                  otherwise best Qualified Bid for the particular asset being sold (the identity of
                  which shall be announced by Debtors, in consultation with the Lender, at the
                  commencement of the Auction), and will subsequently continue in minimum
                  increments to be determined at the discretion of Debtors. The bidding shall be
                  continuous and competitive and shall not end until all bidders have submitted their
                  last and best offers. Qualified Bidders will be permitted to increase their bids at
                  the Auction, in accordance with the terms hereof, as many times as they wish.

               E. As soon as practicable after the conclusion of the Auction, Debtors shall, with the
                  consultation of the Lender: (a) review each Qualified Bid on the basis of the
                  financial and contractual terms and the factors relevant to the sale process,
                  including those factors affecting the speed and certainty of consummating the Sale;
                  and (b) identify the highest or otherwise best offer(s) for the Assets (to the extent
                  any such bid is acceptable to Debtors each a "Successful Bid" and each bidder
                  making such bid, a "Successful Bidder") and the second highest and best offer for
                  the purchase of the Assets (the "Back-up Bid" and the bidder making such bid, the
                  "Back-up Bidder"); provided however, that the selection of a Successful Bid that is
                  for less than the amount of any credit bid or bids offered by the Lender or that could
                  be offered by the Lender for the Assets or any portion thereof is subject to the
                  Lender's consent.

XIII.     Acceptance of Qualified Bids

               A. Debtors shall sell the Assets to any Successful Bidder only upon the approval of a
                  Successful Bid by the Bankruptcy Court after the Sale Hearing. Debtors'
                  presentation of a particular Qualified Bid to the Bankruptcy Court for approval does
                  not constitute Debtors' acceptance of the bid. Debtors will be deemed to have
                  accepted a bid only when the bid has been approved by the Bankruptcy Court at the
                  Sale Hearing.

               B. Debtors, in consultation with the Lender, may: (a) determine which Qualified Bid,
                  if any, is the highest or otherwise best offer; and (b) reject at any time before entry
                  of an order of the Bankruptcy Court approving a Qualified Bid, any bid that is (i)
                  inadequate or insufficient, (ii) not in conformity with the requirements of the
                  Bankruptcy Code, the Bidding Procedures, or the terms and conditions of sale, or
                  (iii) contrary to the best interests of Debtors, their estates and creditors; provided,
                  however, that Debtors shall not be deemed to have rejected any bid unless or until

                                               Page 9 of 11
 150240887.2
Case 18-81127-TLS           Doc 168    Filed 01/18/19 Entered 01/18/19 10:05:26              Desc Main
                                      Document     Page 10 of 11


                  either the Sale closes and/or such bid is rejected in writing. Nothing herein
                  contained shall constitute "Party in Interest" status on the holder of a Qualified Bid
                  for purposes of objecting to or contesting Debtors; selection of a Successful Bid or
                  Back-Up Bid.

XIV.      Sale Hearing

               A. A hearing to approve the Sale (the "Sale Hearing") is scheduled for February 19,
                  2019, at 1:00 PM (Central Standard Time). At the Sale Hearing, Debtors, in
                  consultation with the Lender, may present any Successful Bids to the Bankruptcy
                  Court for approval or, in the event of any default by any such Successful Bidder,
                  the Back-up Bid. Debtors reserve all rights not to submit any bid that is not
                  acceptable to Debtors for approval to the Bankruptcy Court. Following the
                  approval of the Sale of all or a portion of the Assets to any Successful Bidder at the
                  Sale Hearing, if such Successful Bidder fails to consummate an approved Sale,
                  Debtors shall be authorized, but not required, to deem the Back-up Bid (including
                  a credit bid by the Lender), as disclosed at the Sale Hearing, the Successful Bid,
                  and Debtors shall be authorized, but not required, to consummate the sale with the
                  Back-up Bidder without further order of the Bankruptcy Court. Debtors, in the
                  exercise of their business judgment, in consultation with the Lender, reserves its
                  right to change the date of the Sale Hearing in order to achieve the maximum value
                  for the Assets without notice other than by announcement of the adjournment at the
                  Sale Hearing.

XV.       Modifications

               A. If necessary to satisfy fiduciary duties, Debtors, in consultation with the Lender,
                  may amend or supplement these Bidding Procedures at any time in any manner that
                  is consistent with these Bidding Procedures and will best promote the goals of the
                  Bidding Process, including extending or modifying the dates described herein and
                  imposing other terms and conditions on Preliminarily Qualified Bidders and
                  Qualified Bidders.

       4. This Court retains jurisdiction to interpret, implement and enforce the terms and provisions
          of this Order, all amendments thereto and any waivers and consents thereunder and of each
          of the agreements executed in connection therewith.



 IT IS SO ORDERED.

 Dated this 19th day of January, 2019.

                                                                 /s/Thomas L. Saladino
                                                                 United States Bankruptcy Judge




                                              Page 10 of 11
 150240887.2
Case 18-81127-TLS     Doc 168    Filed 01/18/19 Entered 01/18/19 10:05:26   Desc Main
                                Document     Page 11 of 11


SUBMITTED BY:



EAT FIT GO HEALTHY FOODS, LLC ET AL., Debtors


By: /s/ Nicholas Zluticky___
Paul M. Hoffmann (MO # 31922)
Nicholas Zluticky (MO # 61203)
Stinson Leonard Street, LLP
1201 Walnut Street
Suite 2900
Kansas City, MO 64106
Phone: 816.842.8600
Fax: 816.691.3495
Email: paul.hoffmann@stinson.com
        nicholas.zluticky@stinson.com

COUNSEL FOR DEBTORS




                                        Page 11 of 11
150240887.2
